Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group i, claims 1 – 3, 13, 14, 17, 18, 28, 31, 34, 35, 38 and 43, drawn to a method of labeling target nucleic acid molecules.
Group ii, claims 19 – 21, drawn to a method of labeling target nucleic acid molecules.
Group iii, claims 22 and 23, drawn to a method of labeling target nucleic acid molecules.
Group iv, claims 24 and 25, drawn to a method of labeling target nucleic acid molecules.

Groups i – iv lack unity of invention because even though the inventions of these groups require the technical feature(s) of:
Groups i and ii, i and iii, and i and iv – Providing a pool of at least about 100 biological particles, wherein the biological particles comprise at least one target nucleic acid molecule; and partitioning the pool of biological particles into compartments, wherein at least some of the compartments contain a primer delivery particle, wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the at least one target nucleic acid of the biological particle; and wherein the at least one barcoded primer binds to at least one target nucleic acid;
Groups ii and iii, ii and iv, and iii and iv – Providing a pool of at least about 100 biological particles, wherein the biological particles comprise at least one target nucleic acid molecule; partitioning the pool of biological particles into compartments, wherein at least some of the compartments contain a primer delivery particle, wherein the primer delivery particle contains barcoded primers 
these technical features are not special technical features as they do no contribute over the prior art in view of Agresti et al. (WO 2015/200541 A1; cited on the 12/22/2020 IDS; hereinafter “Agresti”):
Agresti teaches providing at least 100 biological particles, wherein the particles comprise at least one target nucleic acid molecule (para [0033]);
Agresti teaches partitioning the biological particles into compartments, wherein at least some of the compartments contain a primer delivery particle which contain barcode primers of at least 5 consecutive nucleotides that are complementary to at least a portion of target nucleic acid and bind (para [0046] and Example 11 para [0182]); and
Agresti teaches mobilizing the barcode primers from the primer delivery particles before the binding of barcode primers and target nucleic acids (Example 11 para [0182] line 26).

During a telephone conversation with Amy Schoenhard on 12/08/2021 a provisional election was made without traverse to prosecute the invention of group i, claims 1 – 3, 13, 14, 17, 18, 28, 31, 34, 35, 38 and 43.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 19-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or on a submitted IDS, they have not been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [056] recites “inactivating the inhibitor (402)” to reference item 402 with respect to figure 5, however, item 402 is not represented in the figure; and
Appropriate correction is required.
The use of the terms, for example “RNAsecure” (para [0218]) and “AMPure” (para [0221]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawings
The drawings are objected to because item 402 of figure 5 does not reflect the proper item number recited in the instant specification (para [056]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be 

Claim Objections
	Claims 1, 13, and 14 are objected to because of the claim includes periods following the step identifiers (i.e. "a.", "b.", etc.). MPEP 608.01(m) states:
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation,  HYPERLINK "http://www.uspto.gov/web/offices/pac/mpep/documents/appxr_1_75.htm#cfr37s1.75"37 CFR 1.75(i).

Claim 13 is objected to because of the following:
Preamble of the instant claim does not conclude with a colon;
Element (a) concludes with “and” rather than a semicolon; and
Element (b) should conclude with an “and” following the semicolon rather than placement at the beginning of element (c).
Based on the placement of “and” between elements (a) and (c) and the placement at the 
beginning of element (c), the claim is interpreted as having the three steps.

Claim 14 is objected to as the preamble does not conclude with a colon.


Claim Interpretation
	The claims presented will be interpreted as the following:
	Regarding claim 13 elements (a) and (c), the elements recite a “quencher” without further limiting or explicitly defining the term in a later claim and/or the specification. Therefore, “quencher” will be interpreted as any molecule possessing the ability to bind to molecules (e.g., barcoded primers and/or target nucleic acids) at a temperature and inactivates the barcode primers.
	Regarding claim 13 element (b), the element describes an incubation period during which compartments are exposed to a first temperature for at least 5 minutes and a second temperature for at least 30 seconds wherein the second temperature is at least 5 degrees Celsius lower than that of the first temperature. Nowhere in the instant claim does it require the duration of either temperatures to be continuous (i.e., uninterrupted and/or sequential), only that compartments are exposed to two different temperatures for a minimum amount time during the course of the method. Therefore, the duration of said temperatures will be interpreted as noncontinuous, e.g., repeated for 20 cycles, a sample is incubated at a first temperature of 40 degrees Celsius for 15 seconds and a second temperature of 30 degrees Celsius for 10 seconds, encompasses the sample is incubated at the first temperature for 5 minutes and the second temperature for roughly 3 minutes. Additionally, the quencher will be interpreted as being present during the incubation step as it is required in order to inactivate the barcoded primer.
	Regarding claim 13 element (c), the element recites “at the lower temperature condition”, however, both elements (a) and (b) of the instant claim recite a lower temperature: (a) recites “under a lower temperature condition” and (b) recites “wherein the second temperature is lower than the first 
	Regarding claim 14 element (a), the claim recites “a temperature-sensitive secondary quencher”, however, no related claims (i.e., claim 14 depends on claim 1) or elements recite a temperature-sensitive primary quencher. Additionally, the “temperature-sensitive secondary quencher” is not an active component needed to inactivate the barcoded primers of element (c). Therefore, element (a) of claim 14 will be interpreted as not requiring “a temperature-sensitive secondary quencher” to achieve the step of barcode primer inactivation.
	Regarding claim 14 element (b), the element describes an incubation period during which compartments are exposed to a first temperature for at least 5 minutes and a second temperature for at least 30 seconds wherein the second temperature is at least 5 degrees Celsius higher than that of the first temperature. Nowhere in the instant claim does it require the duration of either temperatures to be continuous (i.e., uninterrupted and/or sequential), only that compartments are exposed to two different temperatures for a minimum amount time during the course of the method. Therefore, the duration of said temperatures will be interpreted as noncontinuous, e.g., repeated for 20 cycles, a sample is incubated at a first temperature of 30 degrees Celsius for 15 seconds and a second temperature of 40 degrees Celsius for 10 seconds, encompasses the sample is incubated at the first temperature for 5 minutes and the second temperature for roughly 3 minutes. Additionally, the quencher will be interpreted as being present during the incubation step as it is required in order to inactivate the barcoded primer.
	Regarding claim 14 element (c), the element recites “at the higher temperature condition”, however, both elements (a) and (b) of the instant claim recite a higher temperature: (a) recites “a higher temperature condition” and (b) recites “wherein the second temperature is higher than the first 
	Regarding claim 34, the claim recites “cells are engineered with DNA, RNA…”, however, the instant specification does not provide an explicit definition of “engineered”. Therefore, “engineered” will be interpreted as something (e.g., cells, proteins, nucleic acids, small molecules, etc.) modified or generated from a pre-selected design.
	Regarding claim 38, the claim recites “wherein the target nucleic acid is at least part of an engineered molecule”, however, the specification does not provide explicit definitions of “engineered molecule” and “at least part of”. Therefore, “wherein the target nucleic acid is at least part of an engineered molecule” will be interpreted as the target nucleic acid being a structural feature of any molecule that is engineered (e.g., a cell, a partition, a compartment, an amplicon, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Regarding claims 13 and 14, the claims recite a “quencher” as having the ability to inactivate barcoded primers under low and high temperature conditions respectively, however, while the specification does provide a working example of a quencher being an oligonucleotide (Example 2 see para [0219] – quencher dA50), the specification does not provide an explicit definition of “quencher” and the term in its current state encompasses various entities considered to be a quencher or possessing quenching abilities, such as proteins, antibodies, small molecules, etc. Therefore, while one of ordinary skill in the art would appreciate an oligonucleotide-based quencher to possess the properties to inactivate barcoded primers via temperature, the term “quencher” is generic to encompass various embodiments having the ability to inactivate barcoded primers, nucleic acids and does not provide any guidance to one of ordinary skill in the art to identify other quenchers encompassed by the claims. In conclusion, the claims do not meet the written description requirement as the scope of the instant claims are not adequately described to reasonably convey to one of ordinary skill in the art that the applicant be in possession of the full scope.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, 13, 14, 17, 18, 28, 31, 34, 35, 38 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1 and 2, the claims recites “at least about…” rendering the claims unclear as to exactly what “at least about” encompasses. For example, does the language include 95 biological particles but not 94 or does the language include 90 biological particles but not 89. Claims 2, 3, 13, 14, 17, 18, 28, 31, 34, 35, 38 and 43 are also rejected under 35 U.S.C. 112b due to dependency to claim 1.
	Regarding claim 13, the claim recites “at the lower temperature condition”, however, the claim acknowledges lower temperature conditions in both elements (a) and (b): (a) recites “a lower temperature condition” and (b) recites “wherein the second temperature is lower than the first temperature”. Therefore, the claim is rendered unclear as to which lower temperature condition is being reference by “the lower temperature condition” recited in element (c) (see Claim Interpretation section above).
	Regarding claim 14, the claim recites “at the higher temperature condition”, however, the claim acknowledges higher temperature conditions in both elements (a) and (b): (a) recites “a higher temperature condition” and (b) recites “wherein the second temperature is higher than the first temperature”. Therefore, the claim is rendered unclear as to which higher temperature condition is being reference by “the higher temperature condition” recited in element (c) (see Claim Interpretation section above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 17, 18, 28, 31, 38 and 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agresti et al. (WO 2015/200541 A1; cited in the 12/22/2020 IDS; hereinafter as “Agresti”).
Regarding claim 1, Agresti teaches a method of labeling target nucleic acids from cells with barcoded primers (see Example 11, Figure 12 and para [0073]);
Agresti teaches as few as a single cell per partition (see para [0007]) with at least 100 partitions (see para [0028]), therefore, teaching at least 100 biological particles;
Agresti teaches partitioning the biological particles into compartments containing a primer delivery particle wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the target nucleic acid (see para [0005], [0046], and [0073] and Example 11); and
Agresti teaches inactivating unbound barcoded primers (see para [0073]).
Regarding claim 2, Agresti teaches inactivating barcoded primers using exonuclease I (Exo1) for digesting unbound primers (see para [0073] and Example 11).
Regarding claims 2 and 18, Agresti alternatively teaches methods of mobilizing (see para [0068]) and inactivating barcoded primers via interfering reagents (see para [0073] and Example 11) in a water-in-oil emulsion (see para [0055] and [0064]).
Regarding claims 2 and 28, Agresti alternatively teaches mobilizing primers via releasing oligonucleotides from a solid support by cleaving disulfide linkages (see para [0068]) and through the use of reducing agents that reduce disulfide bonds (see para [0073]).
Regarding claim 3, Agresti teaches on average 1 or fewer particles (i.e., primer delivery particles) per compartment (i.e., droplets) (see para [0007] and Example 11).
	Regarding claim 17, the claim is not limited to embodiment (vii) of claim 2 and therefore encompasses the alternative embodiments of claim 2. Claim 17 is rejected as encompassing the embodiments of claim 2 rejected above.
Regarding claim 31, Agresti teaches the use of cells as biological particles (see Figure 4 and 12, para [0073] and Example 11).
Regarding claim 38, Agresti teaches the target nucleic acid being at least part of an engineered molecule used to probe a biological particle (see Figure 4). Here, figure 4 illustrates the target nucleic acid being at least part of an engineered molecule (i.e., within and/or a part of the droplets) (see Claim Interpretation section above) used to probe biological particles (i.e., cells) via barcoded primers.
Regarding claim 43, Agresti teaches barcoded primers being inactivated in the compartments after pooling the contents into an aqueous solution (see para [0073] and example 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti et al. (WO 2015/200541 A1; cited in the 12/22/2020 IDS; hereinafter as “Agresti”) in view of Morley et al. (US 2012/0058515 A1; hereinafter as “Morley”).
Regarding claims 1 and 13, Agresti teaches a method of labeling target nucleic acids from cells with barcoded primers (see Example 11, Figure 12 and para [0073]);
Agresti teaches as few as a single cell per partition (see para [0007]) with at least 100 partitions (see para [0028]), therefore, teaching at least 100 biological particles;
Agresti teaches partitioning the biological particles into compartments containing a primer delivery particle wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the target nucleic acid (see para [0005], [0046], and [0073] and Example 11); and

However, Agresti falls silent to teach inactivating barcoded primers using a quencher at a lower temperature condition and incubating compartments at a first and second temperature for at least 5 minutes and 30 seconds, respectively, wherein the second temperature is at least 5 degrees Celsius lower than the first temperature as recited in the instant claim.
Morley teaches methods of regulating oligonucleotide functionality, more specifically, methods of inactivating primers using quenchers (i.e., antisense oligonucleotides) and incubating compartments exposed to a temperature-related regimen (see Example 2).
Morley teaches binding antisense oligonucleotides to primers under a lower temperature condition (see Example 2); and
Morley teaches incubating a sample comprising at least antisense oligonucleotides, primers and target nucleic acids at a first temperature for at least 5 minutes and incubating the sample at a second temperature for at least 30 seconds wherein the second temperature is lower than the first temperature by at least 5 degrees Celsius (see Example 2). Here, Morley teaches the sample is cycled 40 times at a temperature of 94 degrees Celsius for 15 seconds (total duration of 10 minutes) followed by a temperature of 58 degrees Celsius for 60 seconds (total duration of 40 minutes) (see Claim Interpretation section above). Note, within the specific example presented by Morley, it is not emphasized at what temperature, temperature change and/or cycle count that causes primer inactivation (e.g., primer inactivation can occur during the incubation period of 58 degrees Celsius).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Agresti with the method of inactivating primers using a quencher at a lower temperature condition as taught by Morley. While Agresti does not acknowledge other methods of inactivating barcoded primers, one of ordinary skill in the art would appreciate various methods of primer inactivation not taught by Agresti to arrive at the same result. Alternatively, simple 
Regarding claims 1 and 14, Agresti teaches a method of labeling target nucleic acids from cells with barcoded primers (see Example 11, Figure 12 and para [0073]);
Agresti teaches as few as a single cell per partition (see para [0007]) with at least 100 partitions (see para [0028]), therefore, teaching at least 100 biological particles;
Agresti teaches partitioning the biological particles into compartments containing a primer delivery particle wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the target nucleic acid (see para [0005], [0046], and [0073] and Example 11); and
Agresti teaches inactivating unbound barcoded primers (see para [0073]). 
Agresti falls silent to teach barcoded primer inactivation using a quencher at a higher temperature condition and incubating compartments at a first and second temperature for at least 5 minutes and 30 seconds, respectively, wherein the second temperature is at least 5 degrees Celsius higher than the first temperature as recited in the instant claim.
Morley teaches methods of regulating oligonucleotide functionality, more specifically, methods of inactivating primers using quenchers (i.e., antisense oligonucleotides) with incubating compartments exposed to a temperature-related regimen (see Example 6).
Morley teaches binding antisense oligonucleotides to primers under a higher temperature condition (see Example 6); and

It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Agresti with the method of inactivating primers using a quencher at a high temperature condition taught by Morley. While Agresti does not acknowledge other methods to inactivate barcoded primers, one of ordinary skill in the art would anticipate various method of primer inactivation outside of using exonuclease I as taught by Agresti. Alternatively, simple substitution of Agresti’s step of inactivation with Morley’s step of inactivation would have been obvious and expects successful or similar results given both practice the same concept. Additionally, inactivation of oligonucleotides, including primers, has recognized applications among various amplification reactions (see Morley Abstract and para [0002]). One of ordinary skill in the art would be motivated to use the approach of Morley because it minimizes unintended primer-to-target interaction that results in unwanted bi-products and target competitors.

Claims 1, 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti et al. (WO 2015/200541 A1 cited in the 12/22/2020 IDS; hereinafter as “Agresti”) in view of Miller et al. (US 5912339; hereinafter as “Miller”).
Regarding claims 1, 2 and 17, Agresti teaches a method of labeling target nucleic acids from cells with barcoded primers (see Example 11, Figure 12 and para [0073]);
Agresti teaches as few as a single cell per partition (see para [0007]) with at least 100 partitions (see para [0028]), therefore, teaching at least 100 biological particles;
Agresti teaches partitioning the biological particles into compartments containing a primer delivery particle wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the target nucleic acid (see para [0005], [0046], and [0073] and Example 11);
Agresti teaches inactivating unbound barcoded primers (see para [0073]); and
Agresti teaches inactivating barcoded primers using interfering reagents (i.e., exonuclease I (Exo1)) for digesting unbound primers (see para [0073] and Example 11).
However, Agresti falls silent to teach wherein the interfering reagent comprises at least one of nucleic acid precipitants, dimethyl sulfoxide (DMSO), betaines, polyamines, urea, formamide, and metal ion chelators.
Miller teaches a method of regulating nucleic acid sequences (see Abstract).
Miller further teaches inactivating nucleic acid sequences using interfering reagents, more specifically, by means of functionalizing oligonucleotides with metal ion chelators (i.e., EDTA) possessing the ability to cleave nucleic acid sequences hybridized with the EDTA-oligonucleotide (see Figure 8c, col. 6 lines 31-56 and Example 7). Herein, the EDTA-oligonucleotide complex can be considered an interfering reagent given the instant specification reads upon EDTA as an interfering reagent (see para [074]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing the present application to modify the method of Agresti with the inactivation of nucleic acid sequences using EDTA-oligonucleotide taught by Miller as an artisan in the field would readily appreciate the simplicity to readily functionalize various oligonucleotides with well-known molecules (i.e., EDTA) possessing the .

Claims 1, 31, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti et al. (US 2016/0060621 A1; hereinafter as “Agresti”) in view of Abate et al. (US 2017/0009274 A1; hereinafter as “Abate”).
Regarding claims 1, 31,  34 and 35, Agresti teaches a method of labeling target nucleic acids from cells with barcoded primers (see Example 11, Figure 12 and para [0073]);
Agresti teaches as few as a single cell per partition (see para [0007]) with at least 100 partitions (see para [0028]), therefore, teaching at least 100 biological particles;
Agresti teaches partitioning the biological particles into compartments containing a primer delivery particle wherein the primer delivery particle contains barcoded primers comprising at least 5 consecutive nucleotides that are complementary to at least a portion of the target nucleic acid (see para [0005], [0046], and [0073] and Example 11);
Agresti teaches inactivating unbound barcoded primers (see para [0073]); and 
Agresti teaches the use of cells as biological particles (see Figure 4 and 12, para [0073] and Example 11).
Agresti falls silent to teach wherein at least some of the cells are engineered with DNA, RNA or viral vectors that encode biological agents that cause RNA-mediated gene knockdown, genome editing, transcriptional alteration or epigenetic alteration.
However, Agresti does acknowledge single-genome analysis and/or gene expression analysis can be useful for analyzing the progression of cancer, understanding the development of autoimmune 
Abate teaches microfluidic methods for barcoding nucleic acid targets from samples (see Abstract).
Abate teaches wherein a population of cells can be generated (i.e., engineered) using the CRISPR-Cas system to manipulate genes, DNA and/or RNA (see para [0051], [0267] and [0268]). An artisan of ordinary skill would understand the CRISPR-Cas system is a well-known gene editing technique used for various tasks, e.g., gene knockdown, wherein the standard Cas enzyme used is Cas9. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filling the present application to modify the method of Agresti by using the engineered cells taught by Abate as samples (i.e., cells and nucleic acids), which can be modified/engineered to express unique characteristics that relate to various disease-related illnesses (see para [0267]). The simple substitution of Agresti’s cells with Abate’s engineered cells would have reasonable expectations of success given both are fundamentally the same, i.e., cells. An artisan of ordinary skill would readily appreciate the teachings of Agresti and Abate as they provide, in combination, methods and approaches to design disease-related models for further expanding the growing knowledge and understanding of genomics as it relates to gene expression. 

Conclusion
	No claims allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Dauner can be reached on (571) 270-3574. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAILEY J O'SHEA/Patent Examiner, Art Unit 1635                                  

/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634